Citation Nr: 0729888	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  00-22 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral flat feet 
with hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to March 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In August 2003 and September 2005, this matter was remanded 
for further development and adjudication.  This having been 
completed, the matter has been returned to the Board.


FINDING OF FACT

Pes planus was initially demonstrated in service.


CONCLUSION OF LAW

Bilateral pes planus with hallux valgus was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303(b), 4.57 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in September 2005, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  The veteran was provided with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claim, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
December 2005 Supplemental Statement of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
in view of the favorable determination in this case, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, a VA examination, and 
statements submitted by the veteran and his representative in 
support of the claim, including his testimony at a hearing 
before the undersigned.  In this regard, the Board also notes 
this matter has been remanded for additional development, to 
include a VA examination in connection with the claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  The Board observes that in a statement 
received in October 2005, the veteran indicated that he had 
received the VCAA letter and that he had no additional 
evidence to submit.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is not 
compensable.  38 C.F.R. § 4.57.

Determinations regarding service connection are to be based 
on a review of the entire evidence of record.  See Wilson v. 
Derwinski, 2Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that the veteran denied a 
history of foot trouble on the report of medical history in 
June 1977.  A clinical evaluation of the feet on the entrance 
examination in June 1977 was normal.  He was evaluated for a 
boot exchange in September 1977.  The veteran reported 
painful feet in November 1977.  It was noted that there was a 
very small amount of space between the arch and floor.  The 
impression was pedis plantars, bilateral.  In December 1977, 
he was referred to podiatry for pes planus.  It was indicated 
he had pain in the plantar aspect of each foot.  The 
impression was plantar fasciitis.  The feet were evaluated as 
normal on the separation examination in January 1978.  

The veteran was seen by a private physician in September 
1991.  He reported that he had undergone two bunionectomy-
type procedures, one in 1980 and the other in 1981.  Both 
were apparently on the right foot. 

During a VA examination of the feet in December 2005, it was 
stated that the veteran reported that he had flat feet as a 
kid, prior to service.  He claimed that his feet were 
aggravated with the specific types of shoes he wore in 
service, but he said he had never had any specific injury to 
the feet.  He related that he had surgery on his right foot 
about 9 months after service, and subsequently had an 
arthrodesis of the first metatarsophalangeal joint.  He had 
also undergone surgery on the second toe for intractable 
plantar keratoses.  The veteran asserted that he had about 
six surgeries on his right, but none on the left.  Following 
an examination, the diagnoses were right great to hallux 
valgus; right great toe failed arthroplasty, 
metatarsophalangeal joint arthrodesis; and bilateral flexible 
pes planus.  

There is some question in this case as to whether the 
veteran's pes planus was present prior to service.  The Board 
acknowledges that the veteran stated at the time of the VA 
examination in December 2005 that he had flat feet prior to 
service.  The examiner also stated that the veteran had flat 
feet prior to service.  He added that it was not likely that 
the flexible flat feet worsened during service.  He therefore 
opined that it was not likely that the veteran had foot 
disabilities that were due to service.  

The fact remains, moreover, that the veteran's feet were 
evaluated as normal on the entrance examination in June 1977.  
Accordingly, the presumption of soundness at entrance 
attaches.  The issue is whether the opinion of the VA 
physician in December 2005 is sufficient to rebut this 
presumption.  It is clear that the VA physician did not 
conclude that the veteran's pes planus clearly and 
unmistakably existed prior to service.  The Board concludes 
that the entrance examination is of greater probative value 
than the opinion of the VA physician rendered many years 
after service.  There is an inadequate factual foundation 
upon which to conclude that pes planus clearly and 
unmistakably preexisted service.  In this case, the Board 
finds that the lay evidence (the veteran's history reported 
many years after service) to be of little probative value in 
determining whether pes planus preexisted service.  

The record thus demonstrates that pes planus was first shown 
in service.  The Board acknowledges that the VA examiner 
diagnosed flexible pes planus.  However, there is no 
indication that such a diagnosis was made in any of the 
extensive VA or private treatment records.  Resolving the 
benefit of the doubt in the veteran's favor, the Board 
concludes that service connection is warranted for bilateral 
flat feet with hallux valgus.


ORDER

Service connection for bilateral flat feet with hallux 
valgus is granted




____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


